a ee ee eS ani —=

 

 

Case 1:11

©

cr-20631-PAS Document 38-2 Entered on FLSD Docket 07/10/2020 Page 1 of 4

(@-Dd- 90790
“lo. the honarcbel Sipe? ase

Mis leMer af lou lethng cou lAneuo |

Tam Ve. Groat Ge tou taling |

dre nae Your louey achelclue 4

b= this lesbo. Was on as
WA Qubalkne Cony alot enc:

al een Was. reading Me

Bible. (pea\mo) Something teuchedt

My heact and Aaid we cri Dace
a was Very MeVour ,T ai Act

lhnoul What to say, 2k wad even

WSO ing wor wae Sus al

 

toe honest Cy muy _ |
lheack yo Uou te Inouot have.
Ine. ylorld’> lest lawyer Hreomlh
Gad For her. dhe fought! Br me.
Wren every Lock ele soi down
IO MME ob ONe valid learn
Anal educated muzelt aloout life
and reagogn ancl not taliing it
E- Aran ™& lave. \eor nec

A mayer Tang ince MY TnCorCerortion.6

 

 
sm me er

©

er a — —

Case 1:11

oe “4 eat and Stun Valhen T

ft Pa, ela

cr-20631-PAS Document 38-2 Entered on FLSD Docket 07/10/2020 Page 2 of 4

Whose. UW Yanngs are, Understanali

eg YeEnecd , love Sect CeDPOND pe

id nak ayen Vinew hous to Ps

ji nS ANG Ones wath enydele, nu Mo

Can even one Ose

 

pps Ceead | 1D eee ik fel; neta

a Se De Me \ eS ao
\iuiqn Oona nt

ie Novo lee Hee er

Shp men ol QO wonderful rela ae

a at a om. mee
aber) Cd, Ques wl Ce ? Ne ea
lot, and Na ‘erate to me. Tarn
as lappy & ane. Caches 19 ea
ealucali Wa nos kheoks from
Linitlersa pa Wize: a Ake, Oral
Vowel eT Can een Tdenkey ado
Pleat 45 palms vo) a! ube and) ie ec \ FE

Dhackd mi| Sele realy loue- i)

[Lr Can mahe or puch look

Woreter O\ Tes \eli “AN help me

jue 1ey roclucte. \ el 7G Q

 

Wonderful Suppat Qcoup back ung, Q

a eae — »
Case 1:11}cr-20631-PAS Document 38-2 Entered on FLSD Docket 07/10/2020 Page 3 of 4

| @ a
| beeking oe alow \vowe Are lve
Peale LT ed aut bach on
MWg sushi Ose enkin Cight
. vlan Uta. e
Om ov ‘eh dia 2 he hove Pichect

MY eae 4 oe oh ONcs”
Lo: lhoue. x necl 4D more.

{pouncks sal vil oF | * hack, of Eo

re Clord Ces \hen and FE

Dh am LL

to ho Keus gn on ae okies

3 - -

© aeet oT et ae te
uw (eally Core T have heer
Teehen Mtl elh ty +e butt

Since. \ronic. nee Clown . All

12 eee

 

 

 

LT ann asi |
prove. *¢ Cary be. Whok productive oe
Man 2c Suppose. to be oT ——

 

to ok | 4,

eat Aimed, 0 re iS
OY

WS Son Bidind mea ‘

Ley ms Wo Arup
| © al 2 han onl lo 25 (Bg

 
——

 

 

Case 1:113c

wake

poo re

ar
fe Nene os

4
iver

r-20631-PAS Document 38-2 Entered on FLSD Docket 07/10/2020 Page 4 of 4

tL 8 = ped ot hin He

= Apartad akec\ he De More tne

ae Wc, Pe \X now

aes \ reat ne W his
WoL , T den \lant

tne Fame midabke
pai S MU Alaughkee

ns

 

5

needs a Carter

Oey. a5 ondon ite
how “ra:

pings o Ao Knaht
Mu Ocan always €
4 is + clin,

Words See whee

os. ha Go) Won
ve. X owe ko Le a Yeast
Cor Aan ao oo

 

 

 

 

my Wee
ae Years Lo

 

—

 @

Ue

A

 

 

 

 

 

 

Ince O

 

ee =

oe “as tes gn
a a me ~<

MAD: Tag =

es 5 Be ihe

(lou,
Oh oe
ae Very

al
'NCer *
z aa

 
